Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 11/25/2022.
Currently, claims 1-14 and 16-21 are pending. Claims 2, 5, 7-8 and 16-21 remain withdrawn from consideration.

Drawings
The drawings were received on 11/25/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The claim amendments on 11/25/2022 are sufficient to overcome the 35 U.S.C. 112(a) rejection made in the previous office action. Therefore, the 35 U.S.C 112(a) rejections are withdrawn.
However, a new rejection under 35 U.S.C. is made in light of the amendments to the claims:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the source is in direct contact with a portion of the active layer and in contact with the second top surface of the active layer through the opening, and the drain is in direct contact with a portion of the active layer and in contact with the second top surface of the active layer through the opening”. The limitation “a portion of the active layer” is used twice. It is ambiguous whether these refer to the same portion or two different portions. For purposes of examination, it is assumed that they are two different portions.
Claims 3-4, 6 and 9-14 recite the same limitations via dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 8,450,733).
Pertaining to claim 1, Wang shows, with reference to FIG. 1, a thin film transistor comprising: 
a base substrate (110), 
a gate (120) on the base substrate, the gate comprising a first top surface, a first (left) side surface, and a second (right) side surface opposite to the first side surface, 
a gate insulating layer (130) on the gate, 
an active layer (140) on both the gate and the gate insulating layer, the active layer comprising a second top surface; 
a source (160) and a drain (170) on the active layer and electrically connected to the active layer;
an opening exposing a part of the second top surface of the active layer (the opening has a left side defined by the right border of left-most insulating portion, and a right side defined by the left border of right-most insulating portion);
a first insulating portion (150, left) between the gate insulating layer and the source, the first insulating portion being on the gate insulating layer, wherein an orthographic projection of the first insulating portion on the base substrate does not overlap with an orthographic projection of the part of the second top surface of the active layer exposed by the opening on the base substrate (the opening is defined by the sidewalls of the insulating portions, thus the orthographic projections cannot overlap), 
wherein the orthographic projection of the first insulating portion on the base substrate, an orthographic projection of the source on the base substrate, and an orthographic projection of a boundary between the first top surface and the first side surface of the gate on the base substrate at least partially overlap one another (FIG. 1 shows that a vertical line drawn at the left corner of the gate electrode 120 would travel through the first insulating portion 150 and the source 160), and 
wherein the source is in direct contact with a portion of the active layer (located in the opening) and in contact with the second top surface of the active layer through the opening (FIG. 1), and the drain is in direct contact with a portion of the active layer (located in the opening) and in contact with the second top surface of the active layer through the opening (FIG. 1).

Pertaining to claim 3, Wang shows the first insulating portion is between the source and the active layer (FIG. 1).
Pertaining to claim 4, Wang shows a second insulating portion (150, right) between the gate insulating layer (130) and the drain (170), wherein the second insulating portion is on the gate insulating layer, an orthographic projection of the second insulating portion on the base substrate does not overlap with the orthographic projection of the part of the second top surface of the active layer exposed by the opening on the base substrate (the opening is defined by the sidewalls of the insulating portions, thus the orthographic projections cannot overlap), and the opening is between the first insulating portion and the second insulating portion (opening is defined by the first and second insulating portions), and wherein the orthographic projection of the second insulating portion on the base substrate, an orthographic projection of the drain on the base substrate, and an orthographic projection of a boundary between the first top surface and the second side surface of the gate on the base substrate at least partially overlap one another (FIG. 1 shows that a vertical line drawn at the right corner of the gate electrode 120 would travel through the second insulating portion 150 and the drain 170).
Pertaining to claim 6, Wang shows the second insulating portion (150, right) is between the drain (170) and the active layer (140) (FIG. 1).
Pertaining to claim 9, Wang shows the first insulating portion is between the active layer and the gate insulating layer along a line with a first endpoint on the left side of the active layer and a second endpoint within the gate insulating layer and to the left of the first endpoint, wherein the line is inclined at a small angle relative to the surface of the gate insulating layer. 
Pertaining to claim 10, Wang shows the second insulating portion is between the active layer and the gate insulating layer along a line with a first endpoint on the right side of the active layer and a second endpoint within the gate insulating layer and to the right of the first endpoint, wherein the line is inclined at a small angle relative to the surface of the gate insulating layer.
Pertaining to claim 11, Wang shows an etch barrier layer (150, center) over the active layer and between the first electrode and the second electrode.
Pertaining to claim 12, Wang shows a material (150) of the first insulating portion comprises a same material as that of the etch barrier layer.
Pertaining to claim 13, Wang shows the thin film transistor comprises a second insulating portion (150, right), a material (150) of the second insulating portion is a same material as that of the etch barrier layer.
Pertaining to claim 14, Wang shows an array substrate comprising the thin film transistor according to claim 1 (FIG. 10).

Allowable Subject Matter
As noted in the 35 U.S.C. 102(a)(1) rejection of claim 1 above, the limitation “a portion of the active layer” that is in direct contact with the source has no further limiting language and thus any portion of the active layer that directly contacts the source, including a portion exposed by the opening, reads on the claim limitation. Similarly, the limitation “a portion of the active layer” that is in direct contact with the drain has no further limiting language and thus any portion of the active layer that directly contacts the drain, including a portion exposed by the opening, reads on the claim limitation. However, the invention can be claimed in a more limiting manner in which Wang would not anticipate the claimed invention.
Amending claim 1 as presented to additionally include the second insulating portion as introduced in claim 4; specifying that the opening is defined as the space between the first and second insulating portions; specifying that “a portion of the active layer” to which the source is in direct contact is not exposed by the opening; and specifying that “a portion of the active layer” to which the drain is in direct contact is not exposed by the opening would make claim 1 allowable, assuming such amendments would also address the 35 U.S.C. 112(b) rejections above.

Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive.
Applicant first argues that Wang fails to disclose or suggest that an orthographic projection of the first insulating portion on the base substrate does not overlap with an orthographic projection of the part of the second top surface of the active layer exposed by the opening on the base substrate. Applicant cites etch stopper 150 arranged at the channel region of the active layer 140 that has an orthographic projection on the base substrate that overlaps with an orthographic projection of the part of the second top surface of the active layer exposed by the opening on the base substrate, citing FIG. 1.
In response, the insulating portion 150 in the central region is not interpreted to be the claimed first insulating portion in the rejection above. The following figure is provided to clarify the interpretation of Wang cited in the rejections above.

    PNG
    media_image1.png
    671
    1158
    media_image1.png
    Greyscale

As shown, the central 150 in the channel region is not interpreted to be the claimed first insulating portion, but is rather interpreted to be the claimed etch barrier layer of claim 11. Left 150 is interpreted to be the first insulating portion, and right 150 is interpreted to be the second insulating portion. The opening is defined as the space between the first and second insulating portions. The etch barrier layer is then located within the opening. Note that these interpretations are in line with Applicant’s invention as presented in FIG. 5e, with first insulating portion 07, second insulating portion 08, and etch barrier layer 09; as well as Applicant’s arguments filed 12/22/2021 describing the opening (“In the present application, as recited in amended Claim 1 … the source 05 is in direct contact with the fifth boundary of the active layer 04 and in contact with the second top surface of the active layer 04 through the opening between the first insulating portion 07 and the second insulating portion 08, and the drain 06 is in direct contact with the sixth boundary of the active layer 04 and in contact with the second top surface of the active layer 04 through the opening between the first insulating portion 07 and the second insulating portion 08”, pp. 12-13).

    PNG
    media_image2.png
    463
    862
    media_image2.png
    Greyscale

	Like Applicant, because the sidewalls of the insulating portions (i.e. not the etch barrier layer) define the opening, an orthographic projection of the first insulating portion on the base substrate cannot by definition overlap with an orthographic projection of the part of the second top surface of the active layer exposed by the opening on the base substrate.
	
Applicant further argues that Wang does not show that the source is in direct contact with a portion of the active layer and in contact with the second top surface of the active layer through the opening, and the drain is in direct contact with a portion of the active layer and in contact with the second top surface of the active layer through the opening.
In response, and as discussed in the rejections above and in the Allowable Subject Matter section above, the claim language is broad enough such that the claimed portion of the active layer may be interpreted as being a portion within the region exposed by the opening to which the source or drain makes direct contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896